DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 appear to be generally narrative, indefinite, and fail to conform to current U.S. practice. The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The examiner will interpret and examine the claim limitations as best understood.  
	Claim 1 includes an inconsistency between the language of the preamble of the claim and the language of the body of the claim making the scope of the claim unclear. Claim 1 lines 1 recites an internal fixation system including a vertebral plate indicating that the claim is directed to a subcombination, i.e. an internal fixation system including a vertebral plate. Claim 1 lines 8-11 positively recite a first locating rod and a second locating rod as part of the invention indicating that a combination, i.e. the vertebral plate 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Butler (U.S. Publication 2009/0326592) discloses a device (see Figure 4) comprising a curved vertebral plate, wherein the inner curved surface is configured to face a spine and the external curved surface is equipped with a reinforcing rib (the examiner is interpreting element 14 as the rib). Both sides of the vertebral plate include connecting elements (56) used to attach the device to locating rods (50), wherein the connecting elements are attached to the rods at positions of the locating rods. Alleyne teaches a device (see Figure 1) comprising a vertebral plate having perforating holes (14) in order to relieve pressure during the healing process (column 5 lines 3-22). The references of Butler and Alleyne fail to disclose/teach a vertebral plate including fixed . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775